             Case 2:18-cv-03338-PD Document 22 Filed 07/17/20 Page 1 of 1




                        IN THE UNITED STATES DISTRICT COURT
                     FOR THE EASTERN DISTRICT OF PENNSYLVANIA

TRISH A. ASMANN,                                  :
               Plaintiff,                         :
                                                  :
             v.                                   :       Civ. No. 18-3338
                                                  :
COMMISSIONER OF SOCIAL                            :
SECURITY,                                         :
              Defendant.                          :

                                             ORDER

        AND NOW, this 17th day of July 2020, upon consideration of Plaintiff’s Brief and

Statement of Issues in Support of Request for Review (Doc. No. 12), Defendant’s Response (Doc.

No. 17), Plaintiff’s Reply (Doc. No. 18), as well as the Social Security Administrative Record

(Doc. No. 7), and after careful review of United States Magistrate Judge Marilyn Heffley’s Report

and Recommendation (Doc. No. 21), to which no objection has been filed, it is hereby ORDERED

that:

        1.        The Report and Recommendation (Doc. No. 21) is APPROVED and ADOPTED;

        2.        Plaintiff’s Request for Review (Doc. No. 2) is thus GRANTED in part;

        3.        This matter is REMANDED to the Commissioner pursuant to 42 U.S.C. § 405(g)

for further proceedings consistent with Judge Heffley’s Report and Recommendation; and

        4.        The Clerk of Court shall CLOSE this case for statistical purposes.




                                                             AND IT IS SO ORDERED.

                                                             /s/ Paul S. Diamond
                                                             _________________________
                                                             Paul S. Diamond, J.
